Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
EDWARD SILVA,)
		    No.  08-02-00313-CR

)
			Appellant,)
			 Appeal from

)
v.)
		      168th District Court

)
THE STATE OF TEXAS,)
		  of El Paso County, Texas

)
			Appellee.)
		      (TC# 20010D03170)


MEMORANDUM OPINION

	Edward Silva appeals his conviction for possession of less than one gram of cocaine. 
Appellant waived his right to a jury trial and entered a negotiated plea of guilty.  The trial court
assessed punishment in accordance with the plea bargain at a fine of $500 and two years confinement
in the state jail, probated for five years.  We affirm.
	Following his conviction, Appellant filed a notice of appeal but failed to make financial
arrangements to pay for the reporter's record.  Appellant did not file an affidavit of indigency or
establish that he is entitled to proceed without payment of costs.  Consequently, this Court entered
an order that the appeal be submitted on the clerk's record alone.  See Tex.R.App.P. 37.3(c).  
	Appellant has not filed a brief on his behalf in this appeal.  Pursuant to Tex.R.App.P. 38.8(b),
we directed the trial court to conduct a hearing.  The trial court found that Appellant's whereabouts
are unknown.  Based upon Appellant's disappearance and failure to retain appellate counsel or make
financial arrangements to pay for the appellate record, the trial court further found that Appellant no
longer desires to prosecute his appeal.  We therefore submitted the case without the benefit of briefs
and in the interest of justice have reviewed the entire record.  See Tex.R.App.P. 38.8(b)(4).  Having
found no unassigned fundamental error, we affirm the judgment of the trial court.  Lott v. State, 874
S.W.2d 687 (Tex.Crim.App. 1994).


March 13, 2003					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)